Citation Nr: 0215830
Decision Date: 11/06/02	Archive Date: 02/07/03

DOCKET NO. 01-08 833               DATE NOV 06, 2002

On appeal from the Department of Veterans Affairs Regional Office
in Chicago, Illinois

THE ISSUE

Entitlement to service connection for a thyroid disorder.

REPRESENTATION

Appellant represented by: AMVETS

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel

INTRODUCTION

The veteran served on active duty from June 1973 to August 1975.
This appeal arises from a May 2001 rating decision of the
Department of Veterans Affairs (VA), Chicago, Illinois, regional
office (RO), which denied the benefits sought.

The veteran had a hearing before the undersigned Member of the
Board in December 2001. Thereafter the Board sought and obtained an
independent medical opinion (IME) with regard to the possibility of
a nexus between the veteran's thyroid disorder and service. That
opinion has been associated with the claims file and the veteran
was sent a copy of the opinion and informed that he had the option
of submitting additional evidence or argument.

FINDINGS OF FACT

1. The record shows that during his period of service, the veteran
incurred a maximum radiation exposure dosage of 11 rem.

2. The veteran has a diagnosed thyroid dysfunction.

3. The evidence establishes that it is at least as likely as not
that the veteran's thyroid disorder is due to his exposure to
radiation in service.

CONCLUSION OF LAW

Service connection for a thyroid disorder is warranted. 38 U.S.C.A. 
1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 1991 & Supp. 2002);
38 C.F.R. 3.102, 3.303, 3.307, 3.309, 3.311 (2001).

2 -

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

There has been a significant change in the law during the pendency
of this appeal. On November 9, 2000, the President signed into law
the Veteran's Claims Assistance Act of 2000 (VCAA), codified at 38
U.S.C.A. 5102, 5103, 5103A, 5107 (West Supp. 2002). Regulations
implementing the VCAA have now been published. 66 Fed. Reg. 45,620
(Aug.29,2001) (to be codified at 38 C.F.R. 3.102, 3.156(a), 3.159,
3.326(a). The VCAA applies in the instant case. See VAOPGCPREC 11-
2000.

VA has fully complied with the mandates of the VCAA. Well-
groundedness is not an issue; the claim has been considered on the
merits. The veteran was provided a copy of the decision explaining
why the claim for service connection for a thyroid disorder was
denied. Furthermore, through a September 2001 statement of the case
(SOC), various correspondence from VA, and an October 2001
supplemental statement of the case (SSOC), he was advised of the
controlling law and regulations. These communications clearly
explained his rights and responsibilities and advised him what
evidence is of record and what type of evidence could substantiate
his claim. Moreover, the records identify and explain the
respective responsibilities of VA and the appellant to provide
evidence; specifically, the veteran has been advised that he must
submit evidence linking his thyroid disorder to service.

Regarding the "duty to assist," the Board has obtained an IME
opinion. The evidence of record is sufficient for an equitable
determination in the appellate issue. Particularly in light of the
determination made below, it is not prejudicial to the appellant
for the Board to address the claim based on the current record.
Bernard v. Brown, 4 Vet. App. 384 (1993).

3 -

Factual Background

Service medical records show no complaints or findings indicative
of a thyroid disorder during service. Records from the veteran's
period of service show that he served with the U.S. Marine Corps as
a security guard at the Bangor Nuclear Weapons Depot in Washington
in the early 1970s.

VA outpatient treatment records dating from May 1996 through June
1998 show that the veteran had treatment for aggressive autoimmune
thyroiditis with chronic considerable goiter and pain.

In October 1998, the veteran submitted a claim for service
connection for a thyroid disorder identified as three masses or
tumors on the neck. He claimed that they were the direct result of
exposure to radiation while he was stationed at the Marine Barracks
Naval Torpedo Station, Bangor Annex Nuclear Weapons Depot,
Washington. He submitted documentation, including reports from the
Environmental Protection Agency (EPA) indicating the location as
"severely highly suspect, radiogenic decomposition."

In a December 2000 statement, private physician (Dr. CK) indicated
that he was treating the veteran for Non-Malignant Multi-Nodular
Thyroiditis. Dr. CK stated that after review of information
provided by the EPA, (indicating the EPA added the. veteran's last
duty station to the Federal Super Fund for clean up of toxic
biological and chemical agents including unspecified nuclear
components), it was his medical opinion that: "it is more likely
than not that his medical condition 'Non-Malignant Multi-Nodular
Thyroiditis' is a direct result of exposure during his military
tour of duty at Bangor Annex Nuclear Weapons Facility located in
Bangor, Washington." Dr. CK also stated that "[c]onditions that
result in (Multiple) nodes of the thyroid typically result for
(sic) exposure of chemical, biological and or radioactive
components such as those stored at Bangor Annex."

In August 2001, the Director, VHA, NHPP (Health Physics Program),
gave an assessment of the potential radiation dose to the veteran
while serving at the Bangor

4 -

Annex Nuclear Weapons Facility. It was noted that the most likely
estimated dose is 0 rem. The upper limit for an estimated thyroid
dose for March 1974 to August 1975 was 11 rem.

In an August 2001 medical opinion regarding the etiology of the
veteran's thyroid disorder, the VA Chief Public Health and
Environmental Hazards Officer (CPHEHO) noted that the veteran
served at the Bangor Nuclear Weapons Depot from March 1974 to
August 1975, and that he attributed his thyroid disorder
(apparently diagnosed as non-malignant multi-nodular
thyroiditis/Hashimoto's [autoimmune] thyroiditis) to exposure to
radiation, chemical, or biological agents during military service.
It was noted that the Naval Dosimetry Center could not find any
records concerning the veteran in their database and that there was
no DD 1141 form in the records provided. The VA's Health Physics
Program upper limit thyroid, dose estimate of 11 rem was also
noted. The CPHEHO reported that a number of studies have shown
increased risk for thyroid nodules including benign adenomas and
thyroid cancer after radiation, especially in children. However, in
adults, many studies, especially of occupational exposures, had not
shown statistically significant increased risk. She found that
based on studies of children who received radiation therapy, and
considering that children may be twice as sensitive to radiation as
adults, it was estimated that there was about a 35% chance that
benign thyroid nodular disease could be caused by the dose of
radiation to which the veteran may have been exposed. Furthermore,
she noted that according to the 1988 National Academy of Sciences
report Exposure of the American People to Iodine-131 from Nevada
Nuclear-Bomb Tests; Review of the National Cancer Institute Report
and Public Health Implications, pages 56-57, there was a
significant association between exposure to high doses of ionizing
radiation and the occurrence of non-malignant thyroid diseases.
Some of the studies cited found evidence of autoimmune thyroid
disease and thyroiditis. Data on risk at doses below 10-20 rads
apparently were considered to be inconclusive. The CPHEHO indicated
that in light of the above, it was possible that the veteran's non-
malignant thyroid nodular disease/chronic autoimmune/Hashimoto's
thyroiditis could be due to exposure to ionizing radiation in
service. However, given the relatively low estimated dose, it could
not be stated that it was likely, or at least as likely as not,
responsible.

5 - 

In an August 2001 Advisory Opinion regarding Radiation Review under
38 C.F.R. 3.311, the Director, Compensation and Pension Service
repeated the information noted above and indicated that "following
review of the evidence in its entirety, it is our opinion that
there is no reasonable possibility that the veteran's thyroid
disorder resulted from radiation exposure in service."

The veteran submitted a December 2001 medical opinion by a private
physician (Dr. JK) regarding a relationship between the veteran's
non-malignant multi-nodular thyroid disease/Hashimoto's
(autoimmune) thyroiditis and his exposure to radiation and toxic
chemicals in the USMC. Early in his 17 page report, Dr. JK
indicated that he had done an exhaustive search and analysis of
books, documents, research papers, abstracts, and journals that
address exposure to low levels of radiation and the effects they
have on the thyroid, its function and any cause and effect
relationship they may have in respect to thyroid dysfunction and/or
disease processes. He also noted that he reviewed the Under
Secretary's medical opinion, particularly pointing out the
contradiction between findings that it was possible that the
disease could be due to exposure to ionizing radiation in service
(with an estimate of a 35 percent chance that benign thyroid
nodular disease was caused by the dose of radiation to which the
veteran may have been exposed), and the Under Secretary's opinion
that there was no reasonable possibility that the veteran's thyroid
disorder resulted from radiation exposure during service. Dr. JK
stated that he remains "totally shocked at the above opinion based
on his/her own (incriminating) evidence." Dr. JK stated that in his
medical opinion "I totally and unequivocally disagree with the
Under Secretary's opinion on this matter based on his/her own clear
and decisive evidence that indicates there (is) a degree of
probability the disease could be due to exposure of ionizing
radiation in service." He went on to state that "[i]n my medical
opinion, based on the Under secretary's own evidence I would find
(clearly) that it is (likely) that the veteran's thyroid disorder
resulted from radiation exposure in service." In support of his
conclusion Dr. JK submitted information including data, abstracts
and professional opinions and conclusions from a multitude of
professionals in their specific fields of expertise that clearly
and unequivocally indicated that there was overwhelming

- 6 -

evidence that (any) level of ionizing radiation including (Low
Level Radiation) caused serious health effects as there was no safe
threshold of exposure.

Another private physician (Dr. WH) reported in December 2001 that
after reviewing all the evidence from all the sources on record, he
concluded that the Under Secretary's opinions were in error, as
there was a cause and effect relationship between the veteran's
thyroid disorder and low level radiation and PCBs. After stating
his case against the Under Secretary's opinions, Dr. WH noted that
Dr. JK provided numerous abstracts that clearly showed a
relationship between low level radiation and thyroid adenomas, both
benign and cancerous. Dr. WH concluded that after close scrutiny of
all evidence, it was his medical opinion that it is more likely
than not, that the veteran's thyroid disorder resulted from the
exposure to both low-level radiation and PCBs while he was in the
service.

During his December 2001 hearing, the veteran gave his account of
inservice exposure to radiation when he guarded, moved, and handled
nuclear weapons as a member of the Marine Barracks personnel
selected for duty at high security positions in nuclear weapons
depots. He noted the thyroid disorders diagnosed. He expressed
disagreement with the VA findings and stressed points noted by the
physicians whose opinions he had submitted.

The Board referred the case for an independent medical expert
opinion by from a specialist in endocrinology. The reviewing expert
(Dr. BR) noted the estimated extent of the veteran's radiation
exposure in service and that no goiter problems were noted during
service or thereafter until 1996. Dr. BR indicated that records
from 1996 through 2000 showed implications consistent with
Hashimoto's thyroiditis or a multinodular goiter that may or may
not be cancerous. She opined that additional tests were needed to
confirm the precise diagnosis. Regardless, she found that the
veteran's enlarged nodular goiter implied a thyroid that was.
dysfunctional and that had increased in size in an effort to
compensate for inadequate production of thyroxine. Regarding
etiology of the thyroid dysfunction, Dr. BR enclosed material by
Arthur B. Schneider, MD, PhD, on Radiation

- 7 -

Induced Thyroid Cancer, from Up-to-Date, Vol. 10, No.2, 2002. She
noted that Dr. Schneider made the following findings:

the thyroid is among he most radiosensitive tissue in the body with
excess cancers occurring at does as low as 19cGy (centigray = 1 cGy
= 1 rad = 1 rem). Thyroid nodules of all types and sizes including
small ones detected by screening methods are increased by radiation
exposure. There is a linear dose response curve with no evidence of
threshold at low doses. the risk reaches a plateau and possibly
tapers off at high doses. The younger the age at the time of
radiation exposure the higher the risk. No risk was demonstrated
for exposure after the age of 15 years in the pooled analysis, but
other studies indicate that some may exist. (citation omitted).

Dr. BR noted that the estimate of a 35 percent likelihood of a
relationship between the veteran's thyroid dysfunction and
radiation exposure in service was consistent with Dr. Schnelder's
report. She concluded that "some disability" for the appellant
would be justified.

Analysis

For veterans who were exposed to ionizing radiation during service,
service connection for a condition that is claimed to be
attributable to such exposure may be established in one of three
different ways. First, there are various types of cancer that are
presumptively service-connected. 38 U.S.C.A. 1112(c); 38 C.F.R.
3.309(d), (as amended effective March 26, 2002). Second, 38 C.F.R.
3.311(b) provides a list of "radiogenic diseases" that will be
service-connected, provided that certain conditions specified in
that regulation are met. Other "radiogenic" diseases, such as any
form of cancer listed under 38 C.F.R. 3.311(b)(2), found 5 years or
more after service in an ionizing radiation exposed veteran, may be
service-

8 -

connected if the VA Under Secretary for Benefits determines that
they are related to ionizing radiation exposure while in service or
if they are otherwise linked medically to ionizing radiation
exposure while in service. Third, direct service connection can be
established by showing with competent evidence that the disease was
incurred during or aggravated by service.

A "radiation-exposed veteran" is defined by 38 C.F.R. 3.309(d)(3)
as one who while serving on active duty or on active duty for
training or inactive duty training, participated in a radiation-
risk activity. "Radiation-risk activity" is defined to mean onsite
participation in a test involving the atmospheric detonation of a
nuclear device or performance of official military duties in
connection with ships, aircraft, or other equipment used in direct
support of the nuclear test. 38 C.F.R. 3.309(b)(1), (ii). 38 C.F.R.
3.311 provides instruction on the development of claims based on
exposure to ionizing radiation. Section 3.311(a) calls for the
development of a dose assessment where it is established that a
radiogenic disease first became manifest after service, where it
was not manifest to a compensable degree within any applicable
presumptive period specified in either 3.307 or 3.309, and where it
is contended that the disease is a result of ionizing radiation in
service.

"Radiogenic disease" is defined as a disease that may be induced by
ionizing radiation, and specifically includes: thyroid cancer, non-
malignant thyroid nodular disease, and parathyroid adenoma. 38
C.F.R. 3.311(b)(2)(i)-(xxiv).

Here, the veteran's diagnosed thyroid disability is not listed in
38 C.F.R. 3.309(d), and the presumptive provisions of that Section
do not apply. Non-malignant thyroid nodular disease is listed under
38 C.F.R. 3.311(b)(2)(xvii); and the claim was processed under the
guidelines of Section 3.311. However, it was determined that there
was "no reasonable possibility that the veteran's thyroid disorder
resulted from radiation exposure in service." Accordingly, service
connection,under those specific provisions, likewise, is not
warranted.

9 -

The remaining avenue for establishing service connection in this
case is on a direct basis, i.e., by competent evidence establishing
that the veteran's thyroid disability is indeed due to radiation
exposure in service. To establish service connection for a claimed
disability the facts must demonstrate that a disease or injury
resulting in such current disability was incurred in the active
military service or, if pre-existing active service, was aggravated
therein. 38 U.S.C.A. 1110; 38 C.F.R. 3.303. To establish
entitlement to service connection for a claimed disability, there
must be: (1) a medical diagnosis of a current disability; (2)
medical or, in certain circumstances, lay evidence of in- service
occurrence or aggravation of a disease or injury; and (3) medical
evidence of a nexus between an in-service injury or disease and the
current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

The estimate of the veteran's radiation exposure in service is not
in dispute. Nor is it disputed that he developed thyroid nodular
disease, and has thyroid dysfunction.

In support of his claim for service connection, the veteran has
submitted a December 2000 statement from his treating physician
indicating that "it is more likely than not that his medical
condition 'Non-Malignant Multi-Nodular Thyroiditis' is a direct
result of exposure during his military tour of duty at Bangor Annex
nuclear Weapons Facility."

Specific findings of the VA Chief Public Health and Environmental
Hazards Officer include that it is possible that the veteran's
thyroid disorder could be due to exposure to ionizing radiation
during service, and that there is a 35 percent chance that the
veteran's condition is due to the dose of radiation to which he may
have been exposed during service.

The Director, Compensation and Pension, however, seized upon
another finding in the report from the Chief Public Health and
Environmental Hazards Officer - that which indicated that it could
not be stated that it was likely, or at least as likely as not,
that the exposure to radiation in service was responsible for the
thyroid disability. The Director found that there was no reasonable
possibility that the veteran's thyroid disorder resulted from
radiation exposure in service.

10-

In rebuttal, the veteran submitted two medical opinions from
private physicians (Drs. JK and WH), which take issue with the
conclusion that there is no reasonable possibility of a nexus
between the veteran's thyroid disability and radiation exposure in
service, and further, find that it is likely, and more likely than
not, that the veteran's thyroid disorder is related to inservice
exposure to radiation. These opinions are reasoned and amply
supported by documentation of various studies on the subject.

Because of the medical controversy, the case was referred by the
Board to an independent medical expert for review and an opinion.
The independent medical expert reviewed all of the evidence of
record, including the medical opinions previously associated, cited
further studies, and concluded that "some disability was
justified", i.e., that there was merit to the veteran's claim. The
Board finds that this independent medical opinion places the
evidence for and against the veteran's claim at least in equipoise.

When there is an approximate balance of positive and negative
evidence regarding the merits of an issue material to the
determination of the matter, the benefit of the doubt in resolving
each such issue shall be given to the veteran. 38 U.S.C.A. 5107.
Consequently, service connection for thyroid disorder is warranted.

ORDER

Service connection for a thyroid disorder is granted.

George R. Senyk 
Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel. 

In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

12 - 



